Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sampson on 02/11/2022.

The application has been amended as follows: 
	On line 1 of claim 12, “mol” has been changed to ---molecular---.
	On line 1 of claim 25, “22” has been changed to ---24---.
	On line 1 of claim 27, after “separator”, ---system--- has been inserted.
	On line 1 of claim 28, after “separator”, ---system--- has been inserted.

The following is an examiner’s statement of reasons for allowance: No prior art of record discloses a system including combustion chamber, a cracking system, a water/carbon dioxide separator to produce a recycled stream to recycle at least a portion of carbon dioxide to the combustion chamber as recited in claim 8. The closest art of record - Mello et al (2011/0250119 A1) - discloses recycling a CO2 stream back to the regenerator (as a combustor) to increase the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THUAN D DANG/Primary Examiner, Art Unit 1772